DETAILED ACTION
This office action is in response to Applicant’s communication of 8/10/2022. Amendments to claims 1, 8 and 10 have been entered.  Claims 1-18 are pending and have been examined.  The rejection and response to arguments is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system and claim 10 is directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 (claim 10 being similar) recites a series of steps for matching financial transaction requests, i.e. financial contracts, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… receive a first data transaction request that is based on a first participant data structure of the plurality of participant defined data structures; receive a second first data transaction request that is based on a second participant data structure of the plurality of participant defined data structures, wherein the first participant data structure and the second participant data structure are based on the same one of the plurality of standard data structures, but include different participant defined fields; based on reception of the first data transaction request, (a) instantiate a first instance of the matching workflow engine and configure the first instance based on at least one parameter included in the first participant data structure, (b) create a first order book data structure that is based on the first participant data structure, (c) and add the first data transaction request to the first order book data structure; based on reception of the second data transaction request, (a) instantiate a second instance of the matching workflow engine and configure the second instance based on at least parameter included in the second participant data structure, (b) create a second order book data structure that is based on the second participant data structure, (c) and add the second data transaction request to the second order book data structure; subsequent to creation of the first or second order book data structure, receive other data transaction requests that are based on the first or second participant data structure and insert the other data transaction requests into the first or second order book data structure; perform a matching process, in connection with the first and second instance, to determine at least one match for data transaction requests that are included within the first or second order book data structures; receive a first request for quote (RFQ) data transaction request that is based on one of the plurality of standard data structures or one of the plurality of participant defined data structures; receive a plurality of responsive RFQ data transaction requests that are provided in response to the request for quote data transaction request; and match at least one of the plurality of responsive RFQ data transaction requests to the first RFQ data transaction request.” Examiner notes that the term “data structure” is a contract according to the specification in at least paragraph [00110].  Contracts are abstract financial agreements as recited above.  A person using pen and paper can receive requests, i.e. orders to buy or sell a financial product, with certain parameters defining the order and place it in an “order book”, e.g. a manual ledger and subsequently match buy and sell requests based on certain parameters.
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “database”, a “matching workflow engine”, i.e. software, and at least one “hardware processor” (claim 1 with claim 10 being similar), there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. databases and processors suitably programmed and communicating over a generic network, to perform the limitation steps. The computer components are recited at a high-level of generality (i.e., as a generic database and processors with memory suitably programmed communicating information over a generic network, see at least paragraphs [0024],  [0026] and [00174-00183] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic database and computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the system of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements to perform the abstract idea of matching financial transaction requests, i.e. financial contracts, without significantly more.
Dependent claims 2-9 and 11-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 9 further define the RFQ and that a negotiation process is started when two RFQs are matched.  But for the nominal recitation of a computer system programmed, this is a certain method of organizing human activity.  Claims 3 and 12 further defines the negotiation process as including additional details between the two RFQs with nothing significantly more.  Claims 4 and 13 recite that the first RFQ is firm and that a response is matched based on matching properties which further defines the abstract idea.  Claims 5 and 13 recite that the matching process starts without further communication between RFQ matched parties.  Claims 6, 7, 15 and 16 nominally recites using blockchain technology with the abstract idea and storing each record to said blockchain. This is well-understood, routine and conventional computing activity as storing data is an insignificant extra-solution activity.  Claims 8 and 17 recite that the participant defined contract includes a participant defined field based on one of a plurality of standard contracts.  Claims 9 and 18 recite that the matching engine, i.e. programmed software, carries out certain actions based on how the contracts are configured.  This can be performed by a human but for the nominal recitation of generic computing elements.   
	Clearly, the additional recited limitations in the dependent claims only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for matching financial transaction requests, i.e. financial contracts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a database and processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for matching financial transaction requests, i.e. financial contracts) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 8/10/2022, with respect to the objection to the specification and rejection of claims 1-18 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection and specification objection of claims 1-18 has been withdrawn. 
Applicant’s arguments filed in the Remarks of 8/10/2022 with respect to the 35 U.S.C. 101 rejection of claims 1-18 have been fully considered but they are not persuasive.  Examiner consulted with his SPE on 11/15/2022 with regard to the instant application.
On page 9 of the Remarks Applicant argues ‘“Applicant appreciates the Examiner's acknowledgement that "instantiation" is a term that is used in connection with computing environments and is thus one that is not related to Certain Methods of Organizing Human Activity.”’ and further arguing that “instantiate” is necessarily rooted in computer technology and therefore cannot fall under Certain Methods of Organizing Human Activity.  Examiner respectfully disagrees.
	Although the term instantiate refers to bringing forward or creating an object within the realm of computing technology, this is merely leveraging well-known technology in a very general manner such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).  As claimed, this is part of the abstract idea and merely automating/programming a manual process because a human being, either manually through the use of pen and paper or interacting with a computer, can complete these claimed steps. 
On page 10 of the Remarks, Applicant argues ‘“In this case the above elements integrate any alleged judicial exception into a practical application. The claims do this because the claimed features allow for different versions of electronic exchange trading platforms to be implemented without having to redevelop the underlying infrastructure as the individual instances of the platform can be reused while allowing for flexibility in how each instance is defined. This type of approach for creating electronic exchange trading platforms is one that provides for a technical improvement over existing techniques. In prior approaches, one could not instantiate new instances in the manner claimed. Accordingly, the above technical elements integrate any alleged abstract idea into a practical application. Thus, the claims are not "directed to" patent ineligible subject matter as they provide for a technical improvement in how electronic exchange trading platforms are developed, generated, and/or maintained.”’ Examiner respectfully disagrees.
	Applicant has, at best, invented an improved abstract idea and applied said abstract idea on generic computing elements.  Creating “instances”, i.e. different standard contracts that can be customized depending on the order requests, and applying them on generic computer elements does not improve any underlying functioning of the computer elements or any other technology or technical field.  Matching financial transaction requests, i.e. financial contracts, through the use of different standard contracts that can be customized is an abstract idea.
	Furthermore, MPEP § 2106.05(a) discusses cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of matching financial transaction requests, i.e. financial contracts. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed database or processor(s) suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in matching financial transaction requests, i.e. financial contracts, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-18 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER BRIDGES/            Primary Examiner, Art Unit 3695                                                                                                                                                                                            	11/17/2022